DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following correspondence is a non-final Office Action for application 17/475,742 for a SUPPORT CLIP FOR ELONGATED COMPONENTS, filed on 9/15/2021.  Claims 1-11 are pending.
Priority
Applicant is advised of possible benefits under 35 U.S.C. 119(a)-(d) and (f), wherein an application for patent filed in the United States may be entitled to claim priority to an application filed in a foreign country.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawings
The drawings are objected to because it appears that RN 206a and 206b are reversed from the description set forth in paragraph 39.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
In addition to Replacement Sheets containing the corrected drawing figure(s), applicant is required to submit a marked-up copy of each Replacement Sheet including annotations indicating the changes made to the previous version.  The marked-up copy must be clearly labeled as “Annotated Sheets” and must be presented in the amendment or remarks section that explains the change(s) to the drawings.  See 37 CFR 1.121(d)(1).  Failure to timely submit the proposed drawing and marked-up copy will result in the abandonment of the application.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8, 10 and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Scroggie et al. (U.S. Pat. 8,936,420).
Regarding claim 1, Scroggie teaches a support clip for at least one tubular component, comprising: an outer frame member, adapted to resiliently engage with at least one external structure; at least one open-ended sleeve member, having a first end portion and a second end portion circumferentially spaced apart from said first end portion, suspendingly arranged within said outer frame member and adapted to retainingly receive a tubular component; at least one first spring (polymer is a spring material) member, operably coupled to at least one of said first end portion and said second end portion of said sleeve member and to said outer frame member, and which is adapted to resiliently urge said at least one of said first end portion and said second end portion towards a respective one of said second end portion and said first end portion upon engagement between said outer frame member and the at least one external structure. 

[AltContent: textbox (outer frame member)][AltContent: textbox (first spring member)][AltContent: arrow][AltContent: textbox (second end portion)][AltContent: arrow][AltContent: arrow][AltContent: textbox (first end portion)][AltContent: arrow][AltContent: arrow]

    PNG
    media_image1.png
    365
    526
    media_image1.png
    Greyscale

[AltContent: textbox (open ended sleeve  member)]



Regarding claim 2, Scroggie teaches the clip of claim 1, wherein said at least one first spring member is operably coupling at least one of said first end portion and said second end portion of said sleeve member with said outer frame member. 
Regarding claim 3, Scroggie teaches the clip of claim 2, wherein at least one of said first end portion and said second end portion is operably coupled with said outer frame member via one of said at least one first spring member. 
Regarding claim 4, Scroggie teaches the clip of claim 1, wherein said at least one first spring member is operably integrated within a portion of said outer frame member that is coupled to at least one of said first end portion and said second end portion of said sleeve member.
Regarding claim 5, Scroggie teaches the clip of claim 1, wherein at least a portion of said outer frame member, said at least one open-ended sleeve member and said at least one first spring member is made from a resilient material (polymer). 
Regarding claim 6, Scroggie teaches the clip of claim 1, wherein said outer frame member, said at least one open-ended sleeve member and said at least one first spring member are integral component parts.
Regarding claim 7, Scroggie teaches the clip of claim 6, wherein said outer frame member, said at least one open-ended sleeve member and said at least one first spring member are integrally moulded from a resilient material (polymer).
Regarding claim 8, Scroggie teaches the clip of claim 5, wherein said resilient material is any one of a polymer, a metal, or a compound or combination thereof (col. 3, lines 10-14).
Regarding claim 10, Scroggie teaches the clip of claim 1, comprising at least two of said at least one open-ended sleeve member that are parallelly arranged to and spaced apart from one another.
Regarding claim 11, Scroggie teaches the clip of claim 1, wherein said outer frame member is configured so as to convey resilient energy, provided from resilient engagement between any portion of said outer frame member and the at least one external structure, to any one of said at least one first spring member.
Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. USP 10507771, 9841041 (spring clip).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NKEISHA J. SMITH whose telephone number is (571)272-5781. The examiner can normally be reached Normal hours: M/Th 7-4; T 9-5; W 7-3; F 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NKEISHA SMITH/Primary Examiner, Art Unit 3632                                                                                                                                                                                                        August 23, 2022